107 F.3d 924
323 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David C. WARD, Appellant,v.GEORGETOWN UNIVERSITY and Georgetown University MedicalSchool, Appellees.
No. 95-7152.
United States Court of Appeals, District of Columbia Circuit.
Nov. 1, 1996.Rehearing Denied Jan 15, 1997.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of the motion to expedite consideration of appeal and for leave to late file, the response thereto and motion to strike, the record from the United States District Court for the District of Columbia, and the briefs filed by the parties, it is


2
ORDERED AND ADJUDGED that the district court's order filed May 8, 1995 be affirmed substantially for the reasons stated by the district court and because appellant has not established any basis for equitable estoppel or tolling in this case.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


3
FURTHER ORDERED that the motion for leave to late file be granted.  The Clerk is directed to file the lodged pleading.  It is


4
FURTHER ORDERED that the motion to strike be denied.  It is


5
FURTHER ORDERED that the motion to expedite be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.